Case 3:18-cv-01421-TAD-KLH Document 21 Filed 05/28/19 Page 1 of 1 PageID #: 1614



                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION
 LAWANDA C. HARRIS                                    CASE NO. 3:18-CV-01421
 VERSUS                                               JUDGE TERRY A. DOUGHTY
 THE PRUDENTIAL INSURANCE                             MAG. JUDGE KAREN L. HAYES
 COMPANY OF AMERICA

                                           JUDGMENT

        Considering the foregoing,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Joint Motion to Dismiss

 With Prejudice [Doc. No. 19] is GRANTED. Plaintiff’s claims against Defendant The

 Prudential Insurance Company of America are DISMISSED WITH PREJUDICE, with each

 party to bear its own costs and attorneys’ fees. This case is now closed.

        Monroe, Louisiana, this 28th day of May, 2019.




                                                      ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
